Citation Nr: 1126483	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for a chronic lumbar strain and left sacroiliac strain.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an May 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in North Little Rock, Arkansas that granted service connection for a chronic lumbar strain and left sacroiliac strain and assigned a 10 percent disability rating, effective September 18, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's chronic lumbar strain and left sacroiliac strain are currently assigned a 10 percent disability rating effective September 18, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  The Veteran seeks a higher initial rating.

The Veteran was provided with a VA examination relating to his claim in April 2009.  Subsequently, in his April 2010 Form 9 appeal, the Veteran reported that his back condition had "deteriorated," and that his pain had increased.  Based on the fact that the Veteran has asserted that his condition worsened since the April 2009 VA examination, the Board finds that a remand is necessary to afford him a new VA examination to ascertain the current severity of his back condition.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (citing 38 C.F.R. § 3.327(a)) ("VA regulations specifically require the performance of a new medical examination . . . [when] 'evidence indicates there has been a material change in a disability or that the current rating may be incorrect.'")

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected chronic lumbar strain and left sacroiliac strain.  The claims file should be made available to the examiner, and the examiner should note that it has been reviewed.  Any tests or studies deemed necessary should be conducted.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should:

(a) List the range of motion of the Veteran's lumbar spine in all pertinent directions.

(b)  Please discuss how the Veteran's lumbar spine disability impacts his daily activities of living and employment.

(c)  Please address whether his lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use (to the extent possible, please note the degree of additional range of motion loss due to these symptoms).

(d)  Please address whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (to the extent possible, please note in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

(e)  Please identify any neurological findings related to the service-connected lumbar spine disability and fully describe the extent and severity of those symptoms.  If such disability is found, the examiner should identify the exact nerves that are affected and describe the severity of disability, including any paralysis, that is found.

2.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


